Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                  No. 15-FM-379                         7/21/16

                        GWENDOLYN LITTMAN, APPELLANT,

                                         V.

                            ANDREW CACHO, APPELLEE.

                          Appeal from the Superior Court
                           Of the District of Columbia
                                 (DRB-3197-03)

                        (Hon. Jennifer Di Toro, Trial Judge)
                      (Hon. Anthony Epstein, Motions Judge)
                         (Hon. Craig Iscoe, Motions Judge)

(Submitted April 15, 2016                                   Decided July 21, 2016)
                                                        1
                            (Amended August 11, 2016)

      Gwendolyn Littman, Pro Se.

      No brief was filed for appellee.

      Before FISHER and BECKWITH, Associate Judges, and NEWMAN, Senior
Judge.

      1
        The case caption, opening paragraph, and Part I of this opinion have been
amended sua sponte to clarify the roles of the three trial judges involved in various
aspects of this case and to provide further context to the order from which
appellant Gwendolyn Littman appeals. This decision upon reissuance is otherwise
unchanged.
                                          2


      NEWMAN, Senior Judge:        On July 12, 2013, Judge Di Toro issued the

“Second Amended Findings of Fact, Conclusions of Law, and Order of Permanent

Custody” (the “July 2013 Custody Order”), which provided, inter alia, that

appellant Gwendolyn Littman would have “reasonable rights of visitation [with her

grandson A.L.], to be arranged by the parties, and to include overnight visitation by

agreement of the parties.”      Subsequently, Judge Iscoe terminated Littman‟s

visitation rights with A.L. in an Order Modifying “Second Amended Findings of

Fact, Conclusions of Law, and Order of Permanent Custody” (the “Modification

Order”). In this appeal, Littman claims that the trial court erred as a matter of law

in terminating her visitation rights with A.L. and asks us to “reverse the trial

[c]ourt and rule in her favor.” We hold that the trial court relied on erroneous legal

principles and therefore abused its discretion in terminating Littman‟s visitation

rights. Consequently, we vacate the Modification Order and reinstate the July

2013 Custody Order.



                                      I. Facts



      A.L. was born in April of 2002, after which he lived with his mother and

Littman. His mother passed away in October of 2003, and on November 14, 2003,
                                          3

Littman successfully sought a court order for custody of A.L.2 A.L. continued to

live with Littman until February of 2004, when custody was transferred to his

father, appellee Andrew Cacho, by court order.3 With Cacho‟s consent, Littman

filed a motion to modify custody on November 19, 2004, and regained custody

over A.L. pursuant to a March 4, 2005, court order. Cacho later sought to modify

the order granting Littman custody of A.L., filing two motions—one on February

21, 2006, and the other on March 16, 2007—to modify custody. After more than

seven years of litigation on the motions, during which A.L. remained in Littman‟s

custody while visiting with Cacho, Judge Di Toro ultimately granted the motions

and, in the July 2013 Custody Order, awarded Cacho primary physical and sole

legal custody of A.L., with “reasonable rights of visitation, to be arranged by the

parties, and to include overnight visitation by agreement of the parties” to Littman.



      A little over a year later, Littman filed the first of several motions for

contempt, alleging that Cacho refused to allow her to see A.L. in violation of the

July 2013 Custody Order. In response, Judge Epstein issued an Order Scheduling



      2
          Littman also sought custody over six of A.L.‟s siblings.
      3
        The record is unclear on what A.L.‟s actual living situation was after
Cacho obtained custody over him.
                                          4

Hearing, in which he set a hearing date for Littman‟s motion for contempt4 and

informed the parties that he would “also address [at the hearing] whether Ms.

Littman‟s visitation rights should be terminated as inconsistent with Mr. Cacho‟s

parental rights.”



      As for why he was considering terminating Littman‟s visitation rights, Judge

Epstein explained that he had doubts about whether the July 2013 Custody Order

complied with the requirements of the District‟s third party custody statute. He

noted that the statute (a) provides the only circumstances in which the court can

“order a parent to allow visitation by a third party”; (b) establishes that, absent

parental consent to third party custody, “there is a rebuttable presumption . . . that

custody with the parent is in the child‟s best interests”; and (c) requires a third

party seeking custodial rights to rebut the presumption of parental custody by clear

and convincing evidence before the court may grant custodial rights to the third

party. Despite this statutory requirement, Judge Epstein observed that the order

granting Littman visitation with A.L. “does not include an express finding that Ms.

Littman rebutted the presumption of parental custody by clear and convincing

      4
         Prior to the eventual hearing, Littman filed two additional motions for
contempt, one of which was labeled as an “Emergency” motion. The trial court
held an ex parte hearing to determine if an emergency existed, found there was
none, and postponed further argument until the scheduled hearing on Littman‟s
original motion for contempt.
                                          5

evidence,” an omission he considered significant enough to raise serious doubts

about the validity of the July 2013 Custody Order insofar as it granted Littman

visitation with A.L.5



      At the eventual hearing on Littman‟s motions for contempt, Judge Iscoe

followed through on the plan to address the validity of the prior order granting

Littman visitation with A.L. Citing this court‟s decision in Ruffin v. Roberts, 89
A.3d 502 (D.C. 2014), Judge Iscoe stated that the “trial court does not have

      5
          As we explain below, the trial court did not rely on these grounds for its
decision to terminate Littman‟s visitation rights. We therefore need not consider
whether, despite principles of res judicata and finality, these would be proper
grounds for reconsidering a final order of the court granting Littman visitation
rights—an order that Cacho declined to appeal to this court notwithstanding its
“claimed” legal infirmity. See Moran v. Moran, 160 F.2d 925, 927 (D.C. Cir.
1947) (“Lack of power to enter a wrong judgment is remediable upon appeal; and
if the judgment, even though erroneous, is not appealed within the time allowed, it
is res judicata of the issues involved.”); cf. D.C. Code § 16-831.11 (a) (2012 Repl.)
(“An award of custody to a third party under this chapter may be modified upon
the motion of any party, or on the court‟s own motion, upon a determination that
there has been a substantial and material change of circumstances and that the
modification or termination is in the best interests of the child.” (emphasis added)).
Nor do we need to decide whether this Modification Order meets due process
notice requirements since we vacate the decision on other, non-constitutional
grounds. See In re N.N.N., 985 A.2d 1113, 1122 (D.C. 2009) (“An essential
ingredient „of due process in any proceeding which is to be accorded finality is
notice reasonably calculated, under all the circumstances, to apprise interested
parties of the pendency of the action and afford them an opportunity to present
their objections.‟ Notice must reasonably convey the necessary information . . . .”
(emphasis added) (internal citations omitted) (quoting Mullane v. Central Hanover
Bank & Trust Co., 339 U.S. 306, 314, 315 (1950))).
                                         6

authority to order third-party visitation” and thus that “there cannot be third-party

visitation ordered in this case.” Consequently, he orally denied Littman‟s motions

for contempt “because contempt of Court is for willful violation of a lawful court

order” and “[i]n this case, the court order is not lawfully imposed.”6 Thereafter,

consistent with the discussion at the hearing, Judge Iscoe issued a written order

holding, based on Ruffin, that the trial court “is without authority to require

defendant-father Mr. Cacho to allow third-party Gwendolyn Littman visitation

with [A.L.]” and ordered that “Littman is no longer entitled to Court-ordered

visitation with [A.L.]” Judge Iscoe explained that “this order is not intended to

discourage Mr. Cacho from voluntarily allowing Ms. Littman to visit with her

grandson.” Littman timely filed a notice of appeal.



                                  II. Discussion



                              A. Standard of Review



      Littman claims on appeal that the trial court improperly applied this court‟s

decision in Ruffin to terminate her visitation rights. She argues that we should

      6
          Littman does not challenge the denial of her motions for contempt in this
appeal.
                                         7

review her claim de novo, as it raises a question of law. Ordinarily, “[w]e will only

reverse a trial court‟s order regarding child custody upon a finding of manifest

abuse of discretion.” Jordan v. Jordan, 14 A.3d 1136, 1146 (D.C. 2011) (internal

alteration omitted). However, “the trial court‟s use of judicial discretion must be

grounded upon correct legal principles,” id. (internal quotation marks omitted), and

a trial court‟s exercise of discretion premised on incorrect legal principles is an

abuse of discretion, see Johnson v. United States, 398 A.2d 354, 365-67 (D.C.

1979); accord In re J.D.C., 594 A.2d 70, 75 (D.C. 1991) (“[A] trial court abuses its

discretion when it rests its conclusions on incorrect legal standards.”).

Furthermore, “[w]e review a trial court‟s legal determinations de novo.” Jordan,
14 A.3d at 1146. After reviewing the trial court‟s oral findings and written order,

we agree with Littman that the trial court‟s decision to terminate her visitation

rights was premised on a legal determination—namely, the trial court‟s

determination that our decision in Ruffin foreclosed its authority to order third

party custody over the objections of a parent—and we thus review that

determination de novo. Id.



                                    B. Analysis
                                          8

      The Family Division of the Superior Court has jurisdiction over “actions

seeking custody of minor children.” D.C. Code § 11-1101 (a)(4) (2012 Repl.).

Title 16, Chapter 8A of the District of Columbia Code governs proceedings in

actions for third-party custody. Chapter 8A empowers a third party to “file a

complaint for custody of a child or a motion to intervene in any existing action

involving custody of the child” in various circumstances. D.C. Code § 16-831.02

(a)(1). Chapter 8A also empowers the Superior Court to enter orders granting

custody to third parties, including granting sole legal and physical custody to the

third party, joint legal and physical custody between the third party and a parent, or

“[a]ny other custody arrangement the court determines is in the best interests of the

child.” D.C. Code § 16-831.04 (a).7 In appropriate circumstances, the court may

issue such an order even where a parent objects to third party custody. See D.C.

Code §§ 16-831.05, -831.06, -831.07.



      Notwithstanding this clear statutory grant of authority, the trial court relied

on Ruffin to conclude that it lacked authority to order Cacho, as a parent, to allow

Littman to visit with A.L. A careful reading of Ruffin, however, reveals that we

made no such broad statement about the trial court‟s authority to grant third party

      7
          Such an arrangement may include visitation, as “[t]he term „physical
custody‟ includes a child‟s . . . visitation schedule.” D.C. Code § 16-831.01 (4).
                                         9

visitation over parental objection. Ruffin involved a custody dispute ancillary to a

divorce proceeding. As such, we noted “that the trial court‟s authority to award

custody arrangements pursuant to a divorce proceeding is derived from statute,

specifically D.C. Code § 11-1101 and §§ 16-911, -914 (2012 Repl.).” Ruffin,

supra, 89 A.3d at 506 (emphasis added). Ruffin‟s analysis of the trial court‟s (lack

of) authority to order third party custody arrangements was thus clearly limited to

the context of custody disputes ancillary to divorce proceedings arising under

Chapter 9 of Title 16, see id. at 506-09, not custody disputes arising under Chapter

8A. Put another way, Ruffin stands only for the proposition that the trial court has

no authority to order third party custody awards in a dispute governed by Chapter

9; nothing more. By contrast, the plain language of Chapter 8A vests authority in

the trial court to order third party custody arrangements in disputes governed by

Chapter 8A.8



      This case began when Littman filed a complaint for custody over A.L. and

her other grandchildren. As such, it is not governed by Chapter 9, but is instead

governed by Chapter 8A. Ruffin is therefore clearly inapposite in the context of


      8
        Nor did Ruffin deal with the relationship of the “intervention” language of
§ 16-831.02 (a)(1) and an existing divorce proceeding in which child custody is an
issue.
                                        10

this case, and the trial court erred as a matter of law in relying on Ruffin to

conclude, contrary to the plain language of Chapter 8A, that it lacked authority to

grant Littman visitation with A.L. over Cacho‟s objection. Consequently, the trial

court abused its discretion when it terminated Littman‟s visitation in its

Modification Order.9 See Jordan, supra, 14 A.3d at 1146.



                                      ****



      For the foregoing reasons, we vacate the Modification Order and reinstate

the July 2013 Custody Order.



                                      So ordered.




      9
         Because we so hold, we need not address Littman‟s alternative argument
that the trial court‟s order terminating her visitation rights violated the
Constitution‟s Ex Post Facto Clause. See U.S. CONST. art. I, § 9, cl. 3.